EXHIBIT 21 GRAYBAR ELECTRIC COMPANY, INC. LIST OF SUBSIDIARIES Graybar International, Inc., a Missouri corporation Graybar Financial Services, Inc. a Missouri corporation Graybar Electric Limited, a Nova Scotia corporation Graybar Canada Limited, a Nova Scotia corporation Graybar Services, Inc. an Illinois corporation Distribution Associates, Inc. a Missouri corporation Graybar Business Services, Inc., a Missouri corporation Graybar Electric Canada Limited, a Nova Scotia corporation Graybar Commerce Corporation, a Delaware corporation Commonwealth Controls Corporation, a Missouri corporation Graybar Newfoundland Limited, a Newfoundland and Labrador corporation
